MEMORANDUM **
Marc Mitchell appeals the 57-month sentence imposed following his guilty-plea conviction for one count of bank robbery in violation of 18 U.S.C. § 2113(a). We have jurisdiction under 28 U.S.C. § 1291.
We remand the sentence for further proceedings consistent with United States *723v. Ameline, 409 F.3d 1073, 1084-85 (9th Cir.2005) (en banc).
REMANDED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.